UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1314



CHARLES RAYMOND DIETZ, SR.,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
00-3440-S)


Submitted:   June 21, 2001                  Decided:   June 28, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Raymond Dietz, Sr., Appellant Pro Se. Ann Belanger Durney,
Tamara Wenda Ashford, UNITED STATES DEPARTMENT OF JUSTICE, Washing-
ton, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles R. Dietz, Sr., appeals the district court’s order

granting summary judgment for the Government in this action under

the Freedom of Information Act, 5 U.S.C.A. § 552 (West 1996 & Supp.

2000).     We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    Dietz v. United States, No.

CA-00-3440-S (D. Md. Feb. 15, 2001).   We deny Dietz’s motion for a

declaratory judgment.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                 2